Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-20 are currently pending in this application.

Response to Amendments
The applicant amended independent claims 1, 15 and 18 to recite features similar to “a diminished reality environment where obstructions are diminished to provide an unobstructed view of underlying objects relevant to the diagnosis”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Devam et al. (2016/0249989; IDS) in view of Vancamberg et al. (10,976,806).

Regarding claim 1, Devam teaches a method (e.g., Methods, systems and system components are disclosed in various embodiments for viewing and accurately locating patient organs, arteries and other features prior to and during surgery, thereby reducing morbidity and mortality due to surgical error associated with variance in patient feature location. Devam: [0025] L.1-6), comprising: 
analyzing medical imagery scans for a patient visiting a medical office for consultation with a physician for a diagnosis (e.g., In a number of embodiments, imaging data is interpreted into an Augmented Reality (“AR”) or Virtual Reality (“VR”) view of a patient, to be shown to a doctor, surgeon or other medical practitioner during a procedure in order to enhance the accuracy and efficacy of the procedure. Methods and apparatuses interpret imaging data into an AR or VR view of a subject for use by other users including, but not limited to, insurance auditors, non-surgical physicians, nurses and legal professionals. Devam: [0025] L.6-14. Various techniques and apparatuses for training and testing of surgical and diagnostic skills using Augmented Reality (“AR”) or Virtual Reality (“VR”) and display of patient morphological data gathered by Magnetic Resonance Imaging (“MRI”) are also disclosed. Devam: [0027] L.1-5); 
obtaining real-time images of the patient who is physically located in the medical office (e.g., In this minimal embodiment, the display device shows the image from the camera, and the software interprets the image and places the patient morphological data in the correct location. Using the image from the camera, the software updates the rendered image as described below.  Devam: [0036] L.6-11. the system is comprised of a pair of augmented reality glasses, tablet, display screen, virtual reality glasses or head-mounted display, sensors for tracking movement of the AR or VR device, the medical overlay software, a camera, an audio capture device, sensors for positional tracking of specific objects such as scalpels, hands or other instruments, optionally speakers, and/or a data store for the patient morphology which can be either pre-loaded onto the device or transferred by network on demand. A projector can be used in place of the AR or VR display. Devam: [0037] L.1-11. In order to visually track surgical instruments and other objects in the augmented reality space, the user can hold the instrument in a location visible to the camera and request that the software identify the instrument. Through user interaction it is determined whether the software has correctly identified the implement. When the user is satisfied that the implement is being correctly identified, they then indicate through a command—vocal or other user interface method—to track the identified instrument. Devam: [0043] L.1-9); 
creating a composite image of the patient comprising relevant portions of the medical imagery scans combined with the real-time images of the patient (e.g., In augmented reality, the rendered image is seen by the user or users as a three dimensional model of the patient's morphology overlaid atop the physical patient. In the case of virtual reality, the patient morphology becomes the three dimensional model for the patient, and is treated as the patient for the intended applications of the invention.  Devam: [0035] L.1-6. In a number of embodiments, patient morphological data (e.g., composed from an MRI, CT scan, x-ray, or any other patient data source) is displayed to a practitioner/trainee and further enhanced through AR or VR to simulate a variety of conditions for testing and training.  Devam: [0027] L.5-10); 
selecting one or more portions of the composite image to diminish for the diagnosis (e.g., the display device shows the image from the camera, and the software interprets the image and places the patient morphological data in the correct location.  Devam: [0036] L.3-6.  During the procedure, the rendered image is continually updated to display the current morphology of the patient [FIG. 2, 106]. As a surgeon makes incisions and opens portions of anatomy, the rendered image is updated in real time to present a progressively deeper view and rendered image with respect to the patient morphology.  Devam: [0048] L.1-6 and Fig. 2.  Therefore, display is updated with portion of the patient’s morphology in a progressively deeper view, hence focusing (reducing  or diminishing) view of the morphology.  See 1_1 below for interpreting diminish in terms of diminishing obstructions); and 
rendering the composite image in a diminished reality environment where obstruction are diminished to provide an unobstructed view of underlying objects relevant to the diagnosis (e.g., the rendered image is continually updated to display the current morphology of the patient [FIG. 2, 106].  As a surgeon makes incisions and opens portions of anatomy, the rendered image is updated in real time to present a progressively deeper view and rendered image with respect to the patient morphology.  Devam: [0048] L.1-6 and Fig. 2.  See 1_1 below).
While Devam does not explicitly teach, Vancamberg teaches:
(1_1). rendering the composite image in a diminished reality environment where obstruction are diminished to provide an unobstructed view of underlying objects relevant to the diagnosis (e.g., In some examples, rather than generating or adjusting a virtual object to obscure the target object, inpainting or other diminished reality techniques may be performed to “remove” the target object from the wearer's FOV. For example, structures behind the target object may be recreated and inserted in the display content to obscure the target object while providing the wearer of the immersive device the impression that the target object is not present and without inserting an out of place or otherwise noticeable object into the FOV of the wearer. Vancamberg: c.7 L.54-63. FIG. 5 shows a set of immersive reality views 500 that may be presented to a patient via an immersive device, such as glasses 112, to remove stress inducing objects from the patient's FOV during a medical procedure. In one embodiment, a patient may wear glasses 112 while undergoing a digital mammography exam. During the exam, a needle may be used to administer localized anesthesia, perform a biopsy, and/or perform cyst aspiration. As the sight of needles during such an exam may induce fear, aversion, or anxiety within the patient, immersive reality may be used to remove the needle from the patient's FOV. For example, as shown in view 502, without the use of immersive reality the patient may see his/her arm undergoing an intravenous (IV) injection during the exam. An IV injection is shown by way of example, however the needle may be inserted at any location during the exam (e.g., into breast tissue during a core needle biopsy). Using immersive reality methods, the IV injection site and associated hardware (e.g., needle, adhesive tape, syringe, and so on) may be removed from the patient's FOV. For example, a method of segmenting and inpainting may be used so that the patient's arm appears as if nothing has occurred, as shown in view 504. Vancamberg: c.11 L.1-22 and Fig. 6; reproduced below for reference.

    PNG
    media_image1.png
    700
    439
    media_image1.png
    Greyscale

Therefore, target object and IV injection are removed as if nothing has occurred by inpainting or diminished reality so that unobstructed view of the wearer and the arm.  The diminishing is to remove any obstructing object, in the case of a surgeon making incisions and open portions of anatomy, the surgical tools, such as scalpel are removed to produce unobstructed view of the surgical position of the patient).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Vancamberg into the teaching of Devam so that obstructing objects are removed to produce an unobstructed view of the wearer and the arm.

Regarding claim 2, the combined teaching of Devam and Vancamberg teaches the method of claim 1, wherein the medical imagery scans are selected from the group consisting of: Magnetic Resonance Imaging (MRI) scans, X-ray imaging scans, Computed tomography (CT) scans, Positron Emission Tomography (PET) scans and combinations thereof (e.g., In a number of embodiments, patient morphological data (e.g., composed from an MRI, CT scan, x-ray, or any other patient data source) is displayed to a practitioner/trainee and further enhanced through AR or VR to simulate a variety of conditions for testing and training.  Devam: [0027] L.5-10.  “Morphologic subject”, “morphological image”, “morphological data”, “morphology” and other variants are defined to include, but are not limited to, Magnetic Resonance Imaging (“MRI”), Computerised Tomography (“CT”), Computerised Axial Tomography (“CAT”), Positron Emission Tomography-Computed Tomography (“PET-CT”), optical coherence tomography (“OCT”), swept source optical coherence tomography (“SS-OCT”), optical coherence tomography angiogram (“OCTA”), ultrasound, X-Ray, Nuclear Magnetic Resonance, mammography, angiogram, pelvic ultrasound, digital photography, camera photography, atom probe tomography (“APT”), computed tomography imaging spectrometer (“CTIS”), laser scanning confocal microscopy (“LSCM”), Cryoelectron tomography (“Cryo-ET”), electrical capacitance tomography (“ECT”), electrical resistive tomography (“ERT”), electrical impedance tomography (“EIT”), Electron tomography (“ET”), laser ablation tomography (“LAT”), magnetic induction tomography (“MIT”), muon tomography, corneal topography (videokeratography), neutron tomography, acoustic tomography, optical diffusion tomography (“ODT”), optical projection tomography (“OPT”), photoacoustic imaging (“PAT”), positron emission tomography (“PET”), quantum tomography, single photon emission computed tomography (“SPECT”), seismic tomography, thermoacoustic imaging, ultrasound-modulated optical tomography (“UOT”), skin topography, or arteriography.  Devam: [0031]).

Regarding claim 3, the combined teaching of Devam and Vancamberg teaches the method of claim 1, further comprising: obtaining (i) patient symptom information (e.g., In another embodiment, first responders (e.g. EMT) can use a virtual space device programmed with early life saving processes. A patients vitals can be streamed to the device, and based on symptoms a protocol is initiated to provide step by step life saving steps to the first responder. Devam: [0104]) and (ii) patient medical history data for the patient (e.g., A patient presses the emergency button. The vitals for the patient are immediately displayed in the HUD, and the nurse sees that the patient is tachycardic. The patient history in the HUD shows no history of tachycardia or related conditions, so the nurse initiates a call to the doctor on call through the augmented reality device. Devam: [0106] L4-9.  It is obvious that patient history is referred by the nurse before calling for doctor).

Regarding claim 5, the combined teaching of Devam and Vancamberg teaches the method of claim 1, further comprising: performing classification analysis of the real-time images of the patient to correlate the real-time images of the patient with particular parts of the patient (e.g., As a surgeon makes incisions and opens portions of anatomy, the rendered image is updated in real time to present a progressively deeper view and rendered image with respect to the patient morphology.  Devam: [0048] L.3-6).

Regarding claim 8, the combined teaching of Devam and Vancamberg teaches the method of claim 1, wherein the real-time patient images are obtained using a streaming camera or a set of camera devices (e.g., a composite image from a camera or other imaging source coupled with overlaid three dimensional data. Devam: [0031] L.5-7. In order to visually track surgical instruments and other objects in the augmented reality space, the user can hold the instrument in a location visible to the camera and request that the software identify the instrument. Through user interaction it is determined whether the software has correctly identified the implement. When the user is satisfied that the implement is being correctly identified, they then indicate through a command - vocal or other user interface method - to track the identified instrument. Devam: [0043] L.1-9. The data from the camera can also be read and displayed in real time in a virtual space, either as a primary display or a HUD.  Devam: [0094] L.1-3).

Regarding claim 9, the combined teaching of Devam and Vancamberg teaches the method of claim 1, further comprising: diminishing at least one object in the composite image while retaining the at least one as a frame of reference (e.g., FIG. 7 shows a scalpel equipped with a positional tracker (left) being used by a surgeon. On the right, a display device is shown with a mock up of a patients morphology. The X on the display device represents the current location of the scalpel, while the circle represents the surgical target location. By looking at the display device, the surgeon can determine when they've reached the correct location to begin their incision.  Devam: [0086] and Fig. 7; reproduced below for reference.

    PNG
    media_image2.png
    514
    846
    media_image2.png
    Greyscale

It can be seen that the main figure is focused at the positional tracker which is portion of the patient morphology as shown on the small frame of reference indicating the tracker and target locations.  From the teaching of Vancamberg, it is obvious that the diminishing of at least one object is to remove any surgical instrument such as scalpel to produce an unobstructed view of the surgical location).

Regarding claim 10, the combined teaching of Devam and Vancamberg teaches the method of claim 9, further comprising: increasing a translucency of the at least one object (e.g., Positional tracking information sent from a surgical implement or other tracking method can be used to identify to the practitioner where the implement or tracker is relative to the targeted location on the CRT screen. Positionally tracked objects or implements can be seen in augmented reality, even when obscured by real world objects. For example, the blade of a scalpel while making an incision is visible in augmented reality, despite being obscured by the flesh being cut. Devam: [0085] L.7-14.  Therefore, the flesh is made translucent to make the scalpel visible).

Regarding claim 11, the combined teaching of Devam and Vancamberg teaches the method of claim 1, further comprising: removing altogether at least one object from the composite image (e.g., The user(s) are also able to individually select and manipulate portions of the displayed morphology, such as removing an organ from the model to view behind or below the organ or to view the organ from various perspectives and proximities (orbiting, panning, zooming). For example, the user(s) can also rotate and reorient the portion that has been removed to see it from different angles, as well as adjusting the display depth to see inside the segment. Devam: [0048] L.9-16. Using immersive reality methods, the IV injection site and associated hardware (e.g., needle, adhesive tape, syringe, and so on) may be removed from the patient's FOV. For example, a method of segmenting and inpainting may be used so that the patient's arm appears as if nothing has occurred, as shown in view 504. Vancamberg: c.11 L.17-22).

Regarding claim 12, the combined teaching of Devam and Vancamberg teaches the method of claim 1, wherein the composite image is rendered in the diminished reality environment using a wearable diminished reality device selected from the group consisting of: smart goggles, smart contact lenses, smart glasses, and combinations thereof (e.g., In another embodiment [FIG. 1], the system is comprised of a pair of augmented reality glasses, tablet, display screen, virtual reality glasses or head-mounted display, Devam: [0037] L.1-3. Supplementary information is also provided using the positional sensors in the augmented or virtual reality device (e.g., in the AR/VR goggles, display-shield or other rendering device). Devam: [0049] L.5-8.  FIG. 5 shows a set of immersive reality views 500 that may be presented to a patient via an immersive device, such as glasses 112, to remove stress inducing objects from the patient's FOV during a medical procedure. Vancamberg: c.11 L.1-4).

Regarding claim 13, the combined teaching of Devam and Vancamberg teaches the method of claim 1, wherein the composite image that is rendered in the diminished reality environment comprises a physical view of the patient from the real-time images of the patient (e.g., Prior to commencing the procedure, the user or users do a walk around of the patient to ensure that the rendered image is properly sized and aligned to the patient. If the alignment is incorrect, the user(s) can correct the alignment using any method of user input available on the device. Devam: [0046].  Using immersive reality methods, the IV injection site and associated hardware (e.g., needle, adhesive tape, syringe, and so on) may be removed from the patient's FOV. For example, a method of segmenting and inpainting may be used so that the patient's arm appears as if nothing has occurred, as shown in view 504. Vancamberg: c.11 L.17-22) and the medical imagery scans overlaid onto the real-time images of the patient (e.g., During the procedure, the rendered image is continually updated to display the current morphology of the patient [FIG. 2, 106]. Devam: [0048] L.1-3. For example, glasses 112 may include a transparent display, where patient 102 may see the real-world environment and any display content presented via glasses 112 may be overlaid on the real-world environment viewed by patient 102. A virtual object may be displayed via the transparent display at a location that corresponds to the real-world location of needle 110, such that needle 110 is blocked by the virtual object. Vancamberg: c.4 L.55-62), wherein the composite image is diminished to include only information relevant to making the diagnosis (e.g., In augmented reality, the rendered image is seen by the user or users as a three dimensional model of the patient's morphology overlaid atop the physical patient. In the case of virtual reality, the patient morphology becomes the three dimensional model for the patient, and is treated as the patient for the intended applications of the invention. Devam: [0035] L.1-6. The rendered image as a whole is anchored to the location of the patient. Herein, rendered image anchoring refers to positioning features of the rendered image, such as, but not limited to, detected features and/or perimeter location, and thus the rendered image as a whole such that the rendered image features are fixed in position relative to the positioning features.  Devam: [0045] L.1-7.  A virtual object may be displayed via the transparent display at a location that corresponds to the real-world location of needle 110, such that needle 110 is blocked by the virtual object. Vancamberg: c.4 L.59-62).

Regarding claim 14, the combined teaching of Devam and Vancamberg teaches the method of claim 1, further comprising the step of: re-rendering the composite image whenever either the patient or the physician moves in space by repeating the obtaining, the creating, the selecting, and the rendering (e.g., Fig. 2 illustrates the surgical overlay program flow.  Devam: [0005]. During the procedure, the rendered image is continually updated to display the current morphology of the patient [FIG. 2, 106] and Fig. 2; reproduced below for reference. 

    PNG
    media_image3.png
    633
    949
    media_image3.png
    Greyscale

As a surgeon makes incisions and opens portions of anatomy, the rendered image is updated in real time to present a progressively deeper view and rendered image with respect to the patient morphology. Devam: [0048] L.1-6.  Relative movement between the patient and system user(s)—and thus actual or perceived movement of the markers used to anchor the rendered image—may be detected in several ways [FIG. 2, 107]. One such method is the frame offset method described below. Supplementary information is also provided using the positional sensors in the augmented or virtual reality device (e.g., in the AR/VR goggles, display-shield or other rendering device). In the case of a projection system, the projector is in a fixed position and therefore supplementary information is unavailable. As the user(s) move, his or her location in three dimensional space is updated in the software, which in turn updates the visible rendered image model or virtual model [FIG. 2, 108]. The model is also adjusted based on positional changes in the patient [FIG. 2, 109]. Transformation of the location, orientation and/or scale of the morphological data is done using quaternion and/or matrix operations to transform, translate and/or rotate the points in the data set [FIG. 2, 110]. As the patient moves, the morphological data is transformed to match the adjusted positions of the patient, as explained in an example below. Devam: [0049]. The steps on the second and third column of Fig. 2 are repeated to perform the continuous update cycle).

Regarding claims 15-17, the claims are computer program product claims of method claims 1, 3 and 5 respectively.  The claims are similar in scope to claims 1, 3 and 5 respectively and they are rejected under similar rationale as claims 1, 3 and 5 respectively.
Devam further teaches that “Any of the various methodologies disclosed herein and/or user interfaces for configuring and managing same may be implemented by machine execution of one or more sequences instructions (including related data necessary for proper instruction execution). Such instructions may be recorded on one or more computer-readable media for later retrieval and execution within one or more processors of a special purpose or general purpose computer system or consumer electronic device or appliance, such as the various system components, devices and appliances described above (e.g., programmed processor(s) as shown in FIG. 1).” (Devam: [0239] L.1-11).

Regarding claims 18-20, the claims are system claims of method claims 1, 3 and 5 respectively.  The claims are similar in scope to claims 1, 3 and 5 respectively and they are rejected under similar rationale as claims 1, 3 and 5 respectively.
Devam further teaches that “Any of the various methodologies disclosed herein and/or user interfaces for configuring and managing same may be implemented by machine execution of one or more sequences instructions (including related data necessary for proper instruction execution). Such instructions may be recorded on one or more computer-readable media for later retrieval and execution within one or more processors of a special purpose or general purpose computer system or consumer electronic device or appliance, such as the various system components, devices and appliances described above (e.g., programmed processor(s) as shown in FIG. 1).” (Devam: [0239] L.1-11).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Devam in view of Vancamberg as applied to claim 3 and further in view of Lyman et al. (2020/0160965).

Regarding claim 4, the combined teaching of Devam and Vancamberg teaches the method of claim 3, wherein analyzing the medical imagery scans for the patient comprises: correlating the patient symptom information and the patient medical history data to the medical imagery scans to select which of the medical imagery scans are relevant to the physician for the diagnosis (see 4_1 below).
While the combined teaching of Devam and Vancamberg does not explicitly teach, Lyman teaches:
(4_1). correlating the patient symptom information and the patient medical history data to the medical imagery scans to select which of the medical imagery scans are relevant to the physician for the diagnosis (e.g., In some embodiments, if a medical scan was reviewed by multiple entities, multiple, separate diagnosis data entries 440 can be included in the medical scan entry 352, mapped to each diagnosis author in the annotation author data 450. This allows different versions of diagnosis data 440 received from multiple entities. For example, annotation author data of a particular medical scan could indicate that the annotation data was written by a doctor at medical entity A, and the medical code data was generated by user Y by utilizing the medical scan report labeling system 104, which was confirmed by expert user X. The annotation author data of another medical scan could indicate that the medical code was generated automatically by utilizing version 7 of the medical scan image analysis function relating to chest x-rays, and confirmed by expert user X. The annotation author data of another medical scan could indicate that the location and a first malignancy rating were generated automatically by utilizing version 7 of the medical scan image analysis function relating to chest x-rays, and that a second malignancy rating was entered by user Z. In some embodiments, one of the multiple diagnosis entries can include consensus annotation data, for example, generated automatically by a subsystem such as the medical scan annotating system 106 based on the multiple diagnosis data 440, based on confidence score data 460 of each of the multiple diagnosis data 440, and/or based on performance score data of a corresponding user, a medical scan analysis function, or an interface feature, identified in the annotation author data for each corresponding one of the multiple diagnosis data 440. Lyman: [0068]. The type of the medical scan protocol can be selected based on an analysis of patient symptoms, suspected condition of the patient, and/or other information received. For example, the mid-protocol evaluation system receives patient symptoms, suspected condition of the patient, and/or patient history to generate the ordering prior to any medical scans being captured by the medical imaging machine 3030, and this information is used to select the type of medical scan protocol that will be performed. Lyman: [0257] L.8-17).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lyman into the combined teaching of Devam and Vancamberg so that guidelines are provided on ordering medical scan based on patient’s symptoms, suspected condition and history.

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Devam in view of Vancamberg as applied to claim 5 and further in view of Maximo et al. (2020/0111210).

Regarding claim 6, the combined teaching of Devam and Vancamberg teaches the method of claim 5, wherein the classification analysis of the real-time patient images is performed using a convolutional neural network (see 6_1 below).
While the combined teaching of Devam and Vancamberg does not explicitly teach, Maximo teaches:
(6_1). the classification analysis of the real-time patient images is performed using a convolutional neural network (e.g., To facilitate explanation of the present image classification technique using machine learning, the present disclosure primarily discusses these approaches in the context of an MRI system and an X-ray transmission based imaging system. However, it should be understood that the following discussion may also be applicable to other imaging modalities and systems as well as to non-medical contexts. Maximo: [0037]. Therefore, the techniques can be applied to classify patient images of Devam using machine learning.  Machine learning and/or deep learning approaches discussed herein may be based on artificial neural networks, and may therefore encompass deep neural networks, fully connected networks, convolutional neural networks (CNNs), perceptrons, autoencoders, recurrent networks, wavelet filter banks, or other neural network architectures. These techniques are referred to herein as machine learning, though this terminology may also be used specifically in reference to the use of deep learning or deep neural networks, which is a neural network having a plurality of layers. Maximo: [0031] L.4-14.  Therefore, the image classification is performed using a convolutional neural network.  In general, the processing from one representation space to the next-level representation space can be considered as one ‘stage’ of the process. Each stage of the process can be performed by separate neural networks or by different parts of one larger neural network. For example, as discussed herein, a single deep learning network or multiple networks in coordination with one another may be used to classify images (e.g., medical images) in a near real-time manner so as to provide useful feedback to a technician. Maximo: [0033]. Therefore, the technician can proceed to process the classified image real-time using a convolutional neural network).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Maximo into the combined teaching of Devam and Vancamberg so that the real time classification of patient (medical) images can be performed efficiently with a neural network.

Regarding claim 7, the combined teaching of Devam, Vancamberg and Maximo teaches the method of claim 6, further comprising: deriving which grouping of pixels in the real-time patient images correspond to particular parts (e.g., the classification of tumors from medical images; Maximo: [0080] L.1-2.  The presently disclosed technique can be applied in this scenario to measure the distance of a patient test image from the healthy reference group, which can then be used to classify into different tumors sub-types, with the greater distance from the healthy reference group likely corresponding to increasing severity.  Maximo: [0080] L.5-11) of the patient using the convolutional neural network (e.g., In a further variation, the number of classes (and therefore, classification) may be increased, therefore allowing classification into more than two classes. Such multi-class approaches may help account for different distances from the reference group of images, i.e., different degrees of difference that may themselves correspond to different categories or types of images or errors. In this variation, the true-pixel count falls into three or more ranges of values (i.e., there are multiple TPC thresholds as opposed to a single threshold), instead of two ranges (i.e., one for the reference group and another for a non-reference class of images). In this variation, decision block 426 of FIG. 8 is modified so as to consider multiple threshold values, thereby delimiting different ranges of distances to be returned as classes. Each class represents a distance from the reference group, from close ones in high true-pixels count ranges to distant ones in small true-pixels count ranges.  Maximo: [0078]).

Response to Arguments
Applicant’s arguments filed on June 16, 2022 have been fully considered and they are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of additional reference of Vancamberg. 
R1.	The applicant amended independent claims 1, 15 and 18 to recite features similar to “a diminished reality environment where obstructions are diminished to provide an unobstructed view of underlying objects relevant to the diagnosis”.  This amendment changed the original interpretation of diminishing as focusing according to the primary reference of Devam to providing an unobstructed view of underlying objects.
The examiner applied the reference of Vancamberg “In some examples, rather than generating or adjusting a virtual object to obscure the target object, inpainting or other diminished reality techniques may be performed to “remove” the target object from the wearer's FOV. For example, structures behind the target object may be recreated and inserted in the display content to obscure the target object while providing the wearer of the immersive device the impression that the target object is not present and without inserting an out of place or otherwise noticeable object into the FOV of the wearer.” (Vancamberg: c.7 L.54-63) and “FIG. 5 shows a set of immersive reality views 500 that may be presented to a patient via an immersive device, such as glasses 112, to remove stress inducing objects from the patient's FOV during a medical procedure. In one embodiment, a patient may wear glasses 112 while undergoing a digital mammography exam. During the exam, a needle may be used to administer localized anesthesia, perform a biopsy, and/or perform cyst aspiration. As the sight of needles during such an exam may induce fear, aversion, or anxiety within the patient, immersive reality may be used to remove the needle from the patient's FOV. For example, as shown in view 502, without the use of immersive reality the patient may see his/her arm undergoing an intravenous (IV) injection during the exam. An IV injection is shown by way of example, however the needle may be inserted at any location during the exam (e.g., into breast tissue during a core needle biopsy). Using immersive reality methods, the IV injection site and associated hardware (e.g., needle, adhesive tape, syringe, and so on) may be removed from the patient's FOV. For example, a method of segmenting and inpainting may be used so that the patient's arm appears as if nothing has occurred, as shown in view 504.” (Vancamberg: c.11 L.1-22 and Fig. 5) to teach the amended features.
For details, please see the rejection to the claims above.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a).	Ienaga (“First Deployment of Diminished Reality for Anatomy Education,” 2016 IEEE International Symposium on Mixed and Augmented Reality Adjunct Proceedings, IEEE Computer Society, p. 294-296) teaches that “Understanding the anatomy of the human body is vital for everyone working in the medical domain. Augmented reality (AR) systems for anatomy teaching, which display virtual information directly on top of a users’ body, have proven to facilitate mental mapping com-pared to traditional teaching paradigms. In this paper, we explore the potential of diminished reality (DR) in the context of anatomy education. As a ﬁrst necessary step to achieving a DR anatomy education system, parts of the human body have to be extracted and diminished from the video stream. Our system diminishes either the arm or head of the user by projecting a background image recovered using RGB-D cameras. Such a system, if combined with an accurate overlay of virtual counterparts, could potentially improve the learning effect by attracting the users’ attention to the virtual information and improve visual perception by avoiding the well-known ﬂoating effect of AR.” (Ienaga: Abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611